In a coram nobis proceeding, defendant appeals from an order of the County Court, Westchester County, dated April 26, 1960, which denied, without a hearing, his application to vacate a judgment of said court rendered March 15, 1956 after a jury trial, convicting him of robbery in the first degree, and imposing sentence upon him as a third felony offender. Said judgment of conviction was previously affirmed by this court (People v. Brown, 5 A D 2d 871, see, also, 11 A D 2d 731). Order affirmed. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Rabin, JJ., concur.